Title: To Thomas Jefferson from William O. Callis, 2 July 1804
From: Callis, William O.
To: Jefferson, Thomas


               
                  Sir,
                  Louisa 2d July 1804
               
               I have a son upwards of Eighteen years old, stout, healthy and strong; he is well calculated for, and wishes to embrace a Maratime life, provided he could be placed in a proper situation on board some Ship belonging to the United States.—This is intended to request of your Excellency some such appointment for him.—
               
               Unhackneied in the ways of solicitation (this being my first effort) your Excellency will excuse the manner of this address, and whatever other defects it may have, will do me the justice to believe, that want of respect for your public and private character, is not amongst the number.—
               With high consideration and respect I am Sir, Yr. Hum. Sert.
               
                  
                     W. O. Callis
                  
               
            